Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group II, claims 14-20 in the reply filed on June 01st, 2021 is acknowledged. Non-elected invention of Group II, claims 1-13 have been cancelled.  New Claims 21-33 have been added. Claims 14-33 are pending.
Action on merits of Group II, claims 14-33 as follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 17th, 2019 has been considered by the examiner.
Drawings
The drawings filed on 10/17/2019 and 06/01/2021 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112(f)/sixth paragraph
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “
the transistor is configured to generate a quantum dot…” as recited in claim 1. And “an impedance matching element … configured to determine a resonance frequency of the ring resonator…” as recited in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 14-33 are rejected under 35 U.S.C. 103 as being unpatentable over Morello (US 2011/0121895, hereinafter More ‘895) in view of de Rochemont (US 2016/0225759, hereinafter deRo ‘759).
Regarding Claim 14, More ‘895 teaches a method for manufacturing an electronic device comprising: 
forming a transistor (MOS, [0005]) over a substrate (12), wherein the transistor is configured to generate a quantum dot (30; [0007]). 
Thus, More ‘895 is shown to teach all the features of the claim with the exception of explicitly the limitation: “forming a conductive loop over the substrate, such that the conductive loop overlaps with the transistor; and forming an impedance matching element over the substrate and on the conductive loop”.
However, deRo ‘759 teaches forming a conductive loop (Fig. 1A, (3); [0071]) over the substrate, such that the conductive loop overlaps with the transistor (see Fig. 1B); and forming an impedance matching element (31/33/35; [0071]) over the substrate and on the conductive loop
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify More ‘895 by forming a conductive loop over the substrate, such that the conductive loop overlaps with the transistor; and forming an impedance matching element over the substrate and on the conductive loop in order to tune a FET's switching speed and/or boost the current output of a power FET (see para. [0051]) as suggested by deRo ‘759.


Thus, More ‘895 is shown to teach all the features of the claim with the exception of explicitly the limitation: “forming a ring resonator over the accumulation gate and comprising: forming a conductive loop surrounding the tunnel barrier in a top view; and forming an impedance matching element connected to the conductive loop and configured to determine a resonance frequency of the ring resonator”.  
However, deRo ‘759 teaches forming a ring resonator over the accumulation gate and comprising: forming a conductive loop (Fig. 1A, (3); [0071]) surrounding the tunnel barrier in a top view; and forming an impedance matching element (31/33/35; [0071]) connected to the conductive loop and configured to determine a resonance frequency of the ring resonator.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify More ‘895 by forming a ring resonator over the accumulation gate and comprising: forming a conductive loop surrounding the tunnel barrier in a top view; and forming an impedance matching element connected to the conductive loop in order to tune a FET's switching speed and/or boost the current output of a power FET (see para. [0051]) as suggested by deRo ‘759.

Regarding Claim 29, deRo ‘759 teaches a method comprising: 
forming a conductive loop (Fig. 1A, (3); [0071]) over a substrate (10), wherein the conductive loop comprises: a loop portion having opposite ends (see Fig. 1A); and two feeding 
Furthermore, it has been held to be within the general skill of a worker in the art by bonding a first capacitor to one end of the opposite ends of the loop portion and one end of one of the two feeding lines; and to bonding a second capacitor to another one end of the opposite ends of the loop portion on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Regarding Claim 15, More ‘895 teaches forming source/drain regions (Fig. 2b, (14/16; [0005]) in the substrate (12); forming an active region (29) in the substrate and between the source/drain regions; forming depletion gates (20/22; [0006]) over the active region; and forming an accommodation gate (28; [0007]) over the depletion gates.  

Regarding Claim 16, deRo ‘759 teaches forming a conductive film (57; [0073) over the substrate; and patterning the conductive film to form the conductive loop, such that the conductive loop comprises: a loop portion; and two feeding lines respectively spaced apart from the loop portion (see Fig. 2A).  


deRo ‘759 teaches  the conductive loop (19) is formed over the isolation layer (29; [0071]).  

Regarding Claim 18, deRo ‘759 teaches forming a matching material over the substrate, and the conductive loop is formed to be in contact with the matching material, wherein the matching material comprises dielectric material (not shown, see Fig. 5C, [0098]-[0100]).  

Regarding Claim 19, deRo ‘759 teaches bonding the transistor (see Fig. 1A; [0060], [0070]-[0080] and [0110]) over the substrate (10).   

Regarding Claim 20, deRo ‘759 teaches the impedance matching element comprises a first matching element, and forming the impedance matching element comprises bonding the first matching element (embedded passive components; [0100]) to the conductive loop (see Fig. 1A).  

Regarding Claim 22, More ‘895 teaches the impedance matching element is offset from the tunnel barrier in the top view (see Fig. 4a).  

Regarding Claim 23, More ‘895 teaches the impedance matching element is offset from the accumulation gate in the top view (see Fig. 4a).  
deRo ‘759 teaches the ring resonator (see Fig. 1A).

Regarding Claim 24, deRo ‘759 teaches forming the ring resonator is such that the conductive loop comprises: a loop portion surrounding the tunnel barrier in the top view (see Fig. 2A); and two feeding lines respectively spaced apart from the loop portion such that ends of the two feeding lines and ends of the loop portion form the impedance matching element (see Fig. 5A).  

Regarding Claim 25, More ‘895 and deRo ‘759 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a first distance between one of the two feeding lines and the loop portion is substantially equal to a second distance between another of the two feeding lines and the loop portion”.  
However, it has been held to be within the general skill of a worker in the art to select a first distance between one of the two feeding lines and the loop portion is substantially equal to a second distance between another of the two feeding lines and the loop portion on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale




	Regarding Claim 27, deRo ‘759 teaches forming the dielectric structure (see Fig. 3B)is such that the dielectric structure is offset from the tunnel barrier in the top view.  

Regarding Claim 28, deRo ‘759 teaches the ring resonator is such that the tunnel barrier overlaps with a side of the conductive loop farthest away from the impedance matching element in a top view (see Fig. 2C, [0074]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the ring resonator that can be arranged in any order, thus, the tunnel barrier overlaps with a side of the conductive loop farthest away from the impedance matching element in a top view involves only routine skill in the art.  In re Einstein, 8 USPQ 167. 

Regarding Claim 30, More ‘895 and deRo ‘759 are shown to teach all the features of the claim with the exception of explicitly the limitation: “bonding the transistor is performed after bonding the first capacitor”.  
However, it has been held to be within the general skill of a worker in the art by bonding the transistor is performed after bonding the first capacitor on the basis of it suitability for the In re Leshin, 125 USPQ 416., 125 USPQ 416.

Regarding Claim 31, deRo ‘759 teaches bonding a third capacitor to the opposite ends of the loop portion (Fig. 1C, (33); [0071]).  

Regarding Claim 32, More ‘895 and deRo ‘759 are shown to teach all the features of the claim with the exception of explicitly the limitation: “bonding the transistor is performed after bonding the third capacitor”.  
However, it has been held to be within the general skill of a worker in the art by bonding the transistor is performed after bonding the third capacitor on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Regarding Claim 33, More ‘895 and deRo ‘759 are shown to teach all the features of the claim with the exception of explicitly the limitation: “bonding the transistor is such that the third capacitor is between the first capacitor and the transistor in a top view”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the third capacitor that can be arranged in any order, the third capacitor is arranged between the first capacitor and the transistor involves only routine skill in the art.  In re Einstein, 8 USPQ 167. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Abraham et al. (US 2019/0042962 A1)			
Minev et al. (US 2018/0069288 A1)
Rachmady et al. (US 2012/0074386 A1)		
De Rochemont (US 2012/0043598 A1)
Zhang et al. (US 7547932 B2)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DZUNG TRAN/
Primary Examiner, Art Unit 2829